LOTO INC.
 
A FEW BRILLIANT MINDS INC.
 
GINO PORCO
 
SHARE CANCELLATION AGREEMENT
 
THIS SHARE CANCELLATION AGREEMENT (this “Agreement”), dated as of June 16, 2011,
is made by and between Loto Inc., a Nevada corporation (the “Company”) and Gino
Porco (the “Founder”).
 
WHEREAS, the Founder, through A Few Brilliant Minds, Inc. (“AFBMI”), is
currently the owner of Nineteen Million Four Hundred Thousand (19,400,000)
shares of Company common stock, par value of $0.0001 per share (the “Shares”);

 
WHEREAS, during February and March, 2010 AFBMI loaned the Company $80,468.80,
which accrues interest at a rate of 5.25% per annum, with the Company indebted
to AFBMI as of June 09, 2011 in the amount of $85,786.89 (including such amount
owed due to continued accumulated interest, the “Debt”);

 
WHEREAS, the Founder desires to pursue other business interests and hereby
tenders for cancellation of all Shares owned by AFBMI upon repayment to AFBMI of
the Debt; and the Company has determined that it is in the best interests of the
Company and its shareholders to accept the tender for cancellation of all Shares
and repay the Debt;

 
WHEREAS, in consideration for such tender for cancellation of all Shares, the
Founder desires to obtain a general release from the Company and the Company
desires to acquire the Shares for cancellation and enter into mutual general
releases with the Founder;

 
NOW, THEREFORE, In consideration of the premises, covenants and releases hereof
and other good and valuable consideration, the adequacy of which is acknowledged
and agreed by all parties to be sufficient in all respects, the parties hereby
agree as follows:

 
1.           Tender and Cancellation; Stock Power; Repayment of Debt. The
Founder herewith tenders the Shares to the Company for the express purpose of
cancellation of the Shares on the books, records and share registry of the
Company to be deemed effective as of such date as deemed reasonably necessary
and convenient by the Company. The Debt shall be repaid by the Company no later
than ninety (90) days from the date of this Agreement. This Agreement shall be
deemed to constitute a bona fide stock power to facilitate tender and
cancellation of the Shares without supplemental documentation except as
expressly required by the Company transfer agent.

 
 

--------------------------------------------------------------------------------

 
 
2.
Acceptance and Releases.

 
(a)           In consideration for the tender and cancellation of the Shares,
the Company, except with respect to the Founder’s obligations under this
Agreement, hereby accepts and releases and forever discharges the Founder from
any and all claims, demands, proceedings, causes of actions (including rights of
contribution, if any) court orders, obligations, contracts and agreements
(express or implied), debts or liabilities under or related to the Shares, the
Company or its predecessors in interest, including any liability or obligation
arising under or pursuant to any stockholder agreement, indemnity agreements,
employment agreement or other compensation agreement, accrued and unpaid
compensation or any claim for indemnification pursuant to the Governing
Instruments of the Company, in each case, whether known or unknown, suspected or
unsuspected, both at law or in equity, which the Company now has, ever had or
hereafter has against the Founder.
 
(b)           In consideration for the covenants and releases contained herein,
the Founder, except with respect to the Company’s obligations under this
Agreement, hereby releases and forever discharges the Company from any and all
claims, demands, proceedings, causes of actions (including rights of
contribution, if any) court orders, obligations, contracts and agreements
(express or implied), debts or liabilities under or related to the Shares or the
Founder or his predecessors in interest, including any liability or obligation
arising under or pursuant to any stockholder agreement, indemnity agreements,
employment agreement or other compensation agreement, accrued and unpaid
compensation or any claim for indemnification pursuant to the Governing
Instruments of the Company, in each case, whether known or unknown, suspected or
unsuspected, both at law or in equity, which the Founder now has, ever had or
hereafter has against the Company.
 
(c)           For purposes of clarity and notwithstanding any other provision
herein, any and all Intellectual Property, as defined below, and any and all
other assets previously contributed by the Gino Porco individually or by the
Founder to the Company shall remain the sole property of the Company.
“Intellectual Property” means any and all intellectual property and industrial
property rights throughout the world, including, without limitation, (i) all
rights relating to the protection of inventions, including patents, patent
applications and invention disclosures; (ii) all rights in works of authorship,
copyrightable works, registered and unregistered copyrights, all rights to
databases and data collections, and registrations and applications for
registration thereof; (iii) all rights in mask works and registrations and
applications for registration thereof; (iv) all rights in registered and
unregistered trademarks, service marks, trade names, corporate names, logos,
trade dress, designs, packaging, Internet domain names, and registrations and
applications for registration thereof, together with all goodwill associated
therewith; (v) all rights relating to the protection of computer software (in
both source code and object code form); (vi) all rights relating to the
protection of trade secrets, know-how and proprietary and confidential
information; (vii) all moral and economic rights of authors and inventors,
however denominated, throughout the world; (viii) all copies and tangible
embodiments of any of the foregoing in whatever form or media; (ix) all rights
to obtain renewals, reissues, reexaminations, continuations,
continuations-in-part, divisions or other extensions of legal protections
pertaining thereto; (x) all claims or causes of action arising out of or related
to any infringement or misappropriation of any of the foregoing; and (xi) any
right analogous to those set forth in this definition.

 
2

--------------------------------------------------------------------------------

 
 
3.           Further Assurances. Each of the parties hereto shall promptly do
such further acts and things, including execution and delivery of any and all
supplemental instruments, certificates, powers and other documents as may be
reasonably requested by the Company in order to carry out the intent of this
Agreement.
 
4.           Amendments and Supplements. This Agreement may not be amended,
modified or supplemented by the parties hereto in any manner, except by an
instrument in writing signed on behalf of the Founder and the Company, as the
duly authorized agent for the benefit of the Founder, by their duly authorized
officers or representatives.
 
5.           Non-Agency. Nothing in this Agreement shall be construed to
constitute either party the agent of the other or to constitute the parties as
partners or members of a joint venture, nor shall any similar relationship be
deemed to exist between them.
 
6.           No Waiver. The failure of any party to enforce at any time any of
the provisions of this Agreement shall not be construed to be a waiver of any
such provision, nor in any way affect the validity of this Agreement or any part
hereof or the right of such party thereafter to enforce each and every such
provision. No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance.
 
7.           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the state of jurisdiction of the
Company, without regard to conflicts of law rules.
 
8.           Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered in person or sent by facsimile or
via a reputable international overnight courier service to the parties to the
Company as first set forth above and to the Founder at the addresses set forth
on the signature page hereto (or at such other address for a party as shall be
specified by like notice), and shall be deemed given on the date on which
delivered by hand or otherwise on the date of confirmed receipt.
 
9.           Time is of the Essence. The parties agree that time is of the
essence and each party shall retain the right of specific performance of the
provisions herein without posting bond.
 
10.         Construction of Agreement. The titles and headings herein are for
reference purposes only and shall not in any manner limit the construction of
this Agreement which shall be considered as a whole. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.”


 
3

--------------------------------------------------------------------------------

 
 
11.         Entire Agreement, Assignability, etc. This Agreement constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof. This Agreement is not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder, except as otherwise expressly
provided herein, and shall not be assignable by operation of law or otherwise.

 
12.         Severability. The invalidity or unenforceability of any provisions
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, each of which shall remain in full force and
effect.

 
13.         Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute one and the same Agreement,
and may be deemed duly executed and deemed duly delivered via facsimile.

 
14.         Successors and Assigns. This Agreement shall be binding on the legal
representatives, successors and permitted assigns of the parties hereto.

 
[Signature page follows]

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.


LOTO INC.
       
By:
/s/ Stephen Knight
 
  
Name:  STEPHEN KNIGHT
 
 
Title:    CEO
       
A FEW BRILLIANT MINDS INC. :
       
By:
/s/ Gino Porco
   
Gino Porco
       
GINO PORCO, INDIVIDUALLY:
       
/s/ Gino Porco
 
Gino Porco
 

 
NOTARY PUBLIC ATTESTATION WITH RESPECT TO THE SIGNATURE OF A FEW BRILLIANT MINDS
INC. AND GINO PORCO INDIVIDUALLY:
 
 
5

--------------------------------------------------------------------------------

 